               Case 1:20-cr-00391-RA Document 39 Filed 04/07/21 Page 1 of 1

                                                                  USDC-SDNY
                                                                  DOCUMENT
UNITED STATES DISTRICT COURT                                      ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                     DOC#:
                                                                  DATE FILED: 4-7-21
 UNITED STATES OF AMERICA,

                        v.                                           20-CR-391 (RA)

 LAEL YOUNG,                                                             ORDER

                             Defendant.



RONNIE ABRAMS, United States District Judge:

         The Court will hold a hearing on the issues raised in Defendant’s motion to suppress. Dkt. 37.

No later than April 9, 2021, the parties shall meet and confer, and propose to the Court various possible

dates for the hearing to be held. The parties should also advise the Court as to whether they would like

the hearing to be held in person or by video conference.

SO ORDERED.

Dated:      April 7, 2021
            New York, New York

                                                 RONNIE ABRAMS
                                                 United States District Judge
